Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 21-40 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 21, the prior art does not disclose or suggest an assembly, primarily, having …  …, wherein said first switchable AC circuit having an AC power source, a first diode, a first node, and a first charge storage arrangement in serial arrangement, said second switchable AC circuit having said AC power source, a second diode, a second node, … a second charge storage arrangement in serial arrangement, said first switchable DC circuit having a DC power source, said first diode, said first node, and a first switching element in serial arrangement, in an closed-circuit state of said first switchable DC circuit, said first switchable DC circuit having a first current path between said DC power source and said first diode, said first current path having said first node and said first switching element, in an open-circuit state of said first switchable DC circuit, said first switchable AC circuit having a second current path between said first diode and said first charge storage arrangement, said second current path having said first node, said second switchable DC circuit having said DC power source, said second diode, said second node, and a second switching element in serial arrangement, in an closed-circuit state of said second switchable DC circuit, said second switchable DC circuit having a third current path between said DC power source and said second diode, said third current path having said second node and said second switching element, in an open-circuit state of said second switchable DC circuit, said second switchable AC circuit having a fourth current path between said second diode and said second charge storage arrangement, said fourth current path having  said second node, said first diode constituting a switch of said first switchable AC circuit, said second diode constituting a switch of said second switchable AC circuit, in an open-circuit state of said first switchable DC circuit, all current-conducting paths that having said first node having said first diode and at least one pole of said first charge storage arrangement, and in an open-circuit state of said second switchable DC circuit, all current-conducting paths that having said second node having said second diode and at least one pole of said second charge storage arrangement.
For claim 39, the prior art does not disclose or suggest an assembly, primarily, having: … wherein said first switchable AC circuit having an AC power source, a first diode and a first charge storage arrangement in serial arrangement, said second switchable AC circuit having said AC power source, a second diode and a second charge storage arrangement in serial arrangement, said first switchable DC circuit having a DC power source, a shared inductive element, said first diode and a first inductive element in serial arrangement, said second switchable DC circuit having said DC power source, said shared inductive element, said second diode and a second inductive element in serial arrangement, said first diode effects a switching of said first switchable AC circuit, said second diode effects a switching of said second switchable AC circuit, in a first state of said first switchable DC circuit, said DC power source induces a first DC current that flows through said shared inductive element, said first diode and said first inductive element, which first DC current energizes said shared inductive element and said first inductive element, in a second state of said first switchable DC circuit, an energy stored in said shared inductive element and said first inductive element induces a flow of charge that alters a charge of said first charge storage arrangement in a manner that increases a cathode voltage at a first cathode of said first diode relative to an anode voltage at a first anode of said first diode, said first plurality of switching elements are configured such that a polarity of said first inductive element within said first switchable DC circuit is reversible, in a first state of said second switchable DC circuit, said DC power source induces a second DC current that flows through said shared inductive element, said second diode and said second inductive element, which second DC current energizes said shared inductive element and said second inductive element, in a second state of said second switchable DC circuit, an energy stored in said shared inductive element and said second inductive element induces a flow of charge that alters a charge of said second charge storage arrangement in a manner that increases a cathode voltage at a second cathode of said second diode relative to an anode voltage at a second anode of said second diode, … said second plurality of switching elements are configured such that a polarity of said second inductive element within said second switchable DC circuit is reversible.
For claim 40, the prior art does not disclose or suggest a circuit for switching an alternating voltage, primarily, having: …, wherein the first series circuit has a first end connection connected to the input connection and a second end connection connected to the output connection, a DC voltage source connected to an electrical connection between the diode and the input connection, or to an electrical connection between the diode and the output connection, and designed to generate a direct current in the diode, and a first switch connected to an electrical connection between the diode and the circuit for storing electrical charge and designed to switch between a switching state in which a potential dependent on a reference potential is applied to the electrical connection between the diode and the circuit for storing electrical charge, and a switching state, in which there is an electrical floating potential in the electrical connection between the diode and the circuit for storing electrical charge, wherein further first series circuits each having a further diode and a further circuit for storing electrical charge are provided, wherein each further series circuit has a First end connection and a second end connection, each first end connection being connected the input connection and each second end connection being connected to a further output connection, each of the latter being connectable to a further load impedance and wherein, in each case, a further first switch is connected to the electrical connection between the respective further diode and the respective further circuit for storing electrical charge, and is designed to switch between a switching state in which a potential dependent on the reference potential is applied at the electrical connection between the respective further diode and the respective further circuit for storing electrical charge, and a switching state in which an electrical floating potential is applied in the electrical connection between the respective further diode and the respective further circuit for storing electrical charge, ….
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838